Name: Commission Regulation (EEC) No 3220/87 of 28 October 1987 amending Regulation (EEC) No 1678/85 as regards the agricultural conversion rates for the pigmeat sector in France
 Type: Regulation
 Subject Matter: animal product;  agricultural policy
 Date Published: nan

 29 . 10 . 87 Official Journal of the European Communities No L 307/ 15 COMMISSION REGULATION (EEC) No 3220/87 of 28 October 1987 amending Regulation (EEC) No 1678/85 as regards the agricultural conversion rates for the pigmeat sector in France THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 1677/85 of 11 June 1985 on monetary compensatory amounts in agriculture ('), as last amended by Regulation (EEC) No 1889/87 (2), and in particular Article 12 thereof, Whereas Article 6a of Regulation (EEC) No 1677/85 lays down that the agricultural conversion rates of a Member State should , in accordance with the procedure provided for in Article 12 of that Regulation , be adjusted so as to avoid the creation of new monetary compensatory amounts ; Whereas the amendment of the correcting factor would normally lead to the introduction of compensatory amounts in France in the pigmeat sector with effect from 1 November 1987 in the light of the change in the agricultural conversion rate determined by Council Regulation (EEC) No 1678/85 (3), as last amended by Regulation (EEC) No 3164/87 (4), in the version as amended by Regulation (EEC) No 1890/87 (*) ; whereas, in order to avoid this consequence, the agricultural conversion rate should be adjusted so as to avoid the creation of such new monetary compensatory amounts ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION : Article 1 In Annex VI of Regulation (EEC) No 1678/85 , in the version as amended by Regulation (EEC) No 1890/87, the line relating to pigmeat is hereby replaced by the following : Products Agricultural conversion rates 1 ECU = FF ... Applicable until 1 ECU = FF ... Applicable from 'Pigmeat 7,65699 31 October 1987 7,73579 1 November 1987' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities It shall apply with effect from 1 November 1987 . (') OJ No L 164, 24 . 6 . 1985 , p. 6 . (2) OJ No L 182, 3 . 7 . 1987 , p. 1 . 3 OJ No L 164, 24 . 6 . 1985, p. 11 . (4) OJ No L 301 , 24 . 10 . 1987, p . 15 . 0 OJ No L 182, 3 . 7 . 1987, p . 4 . No L 307/16 Official Journal of the European Communities 29 . 10 . 87 This Regulation shall be binding in its entirety and directly applicable in all Member States. ~ Done at Brussels, 28 October 1987 . For the Commission Frans ANDRIESSEN Vice-President